Citation Nr: 1639240	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-15 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a dental disorder due to dental trauma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1977 to August 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned in August 2015.

The Board is reopening the claim.  The Board is remanding it to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran claimed service connection for a dental disorder in June 2008.  VA denied the claim in a June 2008 rating decision.  The Veteran did not appeal this denial, or submit new and material evidence within a year of the rating decision, so the rating decision became final.

2.  Since this final denial, the Veteran has submitted evidence which, by itself or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The June 2008 rating decision denying the claim of service connection for a dental disorder is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2007).

2. The Veteran has submitted new and material evidence since the June 2008 rating decision to allow the reopening of the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating claims for VA benefits under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

On June 9, 2008, the Veteran emailed J.C., the Director of the Atlanta VA Medical Center regarding dental trauma he sustained in service.  On June 12, 2008, the RO granted service connection for "dental treatment purposes" for the majority of the Veteran's teeth.  In so doing, the RO also considered the Veteran's claimed in-service trauma, but it found none.  The Veteran did not appeal this denial, or submit new and material evidence within a year of the rating decision, so the rating decision became final.

The Veteran again claimed service connection for dental trauma in October 2010.  The RO, despite the June 2008 rating decision, failed to classify the claim as one requiring new and material evidence pursuant to 38 C.F.R. § 3.156.  The Veteran, however, was not harmed by this procedural failure because the Board is reopening the previously denied claim on the basis of new and material evidence.  The Board is remanding the claim for further development, so it will not discuss the VCAA further.  

For clarity, the Board notes the RO issued a rating decision on June 30, 2016 that granted eligibility for dental treatment for the same teeth as the June 2008 rating decision.  The 2016 decision, however, does not address the dental trauma claim.


New and Material Evidence 

VA previously denied the claim for service connection for a dental disorder, the prior decision was not timely appealed, and the Veteran did not submit new and material evidence within a year of the decision.  As such, this rating decision is final.  The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of this claim was in June 2008, and VA must determine whether the Veteran has submitted new and material evidence since that time to reopen it.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The June 2008 rating decision denied the claim because the RO did not find the Army treated the Veteran for dental trauma.  The decision did not discuss whether the Veteran had a current dental disorder.  At the time of the denial, the record consisted of the Veteran's service treatment records (STRs) and post-service medical records.  

Since this rating decision, the Veteran has submitted VA and private dental records showing oral bone loss.  The Veteran also testified about the in-service trauma and highlighted the STRs which suggest the occurrence of dental trauma.  In light of this evidence, the Board finds the Veteran has submitted new and material evidence since the previous denials of the appealed claim.  The evidence is new since VA did not consider it during the previous adjudication of the claims, and it is material to the disposition of the claim. 

Accordingly, the Veteran has submitted new and material evidence to reopen this previously denied and unappealed claim.  38 U.S.C.A. § 5108.  


ORDER

VA has received new and material evidence to reopen the claim for service connection for a dental disorder due to dental trauma.  To this extent only, this appeal is granted.
REMAND

On June 9, 2008, the Veteran e-mailed J.C., the Director of the Atlanta VA Medical Center regarding dental trauma he sustained in service.  In the e-mail, the Veteran said he was "struck in the mouth by a pole."  This resulted in two of his "upper front teeth" being "broken."  

A December 10, 1982 STR shows the Veteran was referred to the Perkins Dental Clinic because of "multiple" dental "fractures and caries."  The Veteran was examined on December 14, 1982.  A STR from the examination says the Veteran was "given appointments for dental treatment."

The Army extensively treated the Veteran's teeth, but it is unclear which specific teeth were broken.  That said, numerous STRs show the Army treated Tooth #9, including in November 1993 for a "lost [complete] restoration."  Tooth #9 is an upper front tooth, and these records tend to corroborate the Veteran's claim of in-service trauma.  As such, remand is warranted to examine the Veteran to determine if this trauma caused his current dental disorder.  Remand is also necessary to obtain outstanding VA and private dental treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain dental treatment records from the Atlanta VAMC dating from January 2008 to present.  The Veteran indicated he was treated at this facility in 2008 in a September 2015 statement.

2.  Obtain all treatment records from Dr. Natasha Lee and Great Expressions Dental Center, as indicated in the Veteran's September 2015 statement.

3.  Schedule the Veteran for a dental examination with an appropriate clinician to determine the nature and etiology of his dental disorder.  The Board recognizes the Veteran had extensive in-service dental treatment.  The examiner should answer the following questions:

Did the Veteran's in-service dental trauma, as reported 
above, cause a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth?  Why or why not? If yes, which teeth were lost?  If it did not cause a loss of substance resulting in a loss of teeth, explain why.

4. After undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


